t c memo united_states tax_court devery w hennard petitioner v commissioner of internal revenue respondent docket no filed date devery w hennard pro_se adam l flick for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the facts in this case have been established by the court’s order of date at the time of filing the petition petitioner resided in fort worth texas petitioner worked as a contractor for tuttle roofing during the and taxable years tuttle roofing paid petitioner dollar_figure during dollar_figure during dollar_figure during and dollar_figure during petitioner also earned dollar_figure in savings bond interest from nationsbank in petitioner did not make estimated_tax payments have tax withheld or file a form_1040 u s individual_income_tax_return for any of the taxable years or on date respondent prepared pursuant to sec_6020 four substitute returns for petitioner after petitioner failed to comply with respondent’s requests to file returns for the four years in issue on date respondent mailed to petitioner at his last_known_address warden street fort worth texas four statutory notices of deficiency asserting deficiencies and additions to tax under sec_1 on date respondent filed a motion to show cause why proposed facts in evidence should not be admitted as established pursuant to rule f on date we granted respondent’s motion and further ordered petitioner to file a response in compliance with rule f or respondent’s proposed stipulations would be deemed established and an order would be entered pursuant to rule f petitioner never responded to our order and we accordingly ordered the facts deemed established on date a failure_to_file a return a failure_to_pay_tax shown on a return and failure to pay estimated income_tax for the and taxable years as follows year deficiency dollar_figure dollar_figure dollar_figure dollar_figure a dollar_figure dollar_figure dollar_figure dollar_figure a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner timely filed a petition with this court asserting all of his inalienable rights and commercial rights at natural law common_law and maritime law as well as any statutory rights that may exist and apply and raised numerous typical tax_protester arguments including the secretary including the irs is not authorized to practice law in this state yet every single publication and practically every letter includes statements that can be considered as nothing but the rendering of legal advice especially regarding the accounting_method applicable and thus the form suitable for using that accounting_method whatever else this fact may support the irs has tendered legal advice to petitioner giving rise at the very least to a definite conflict of interest the secretary acts as a collection agent for an undisclosed principal which principal is an unknown beneficiary of the alleged fiduciary obligation at issue without a known beneficiary petitioner has no fiduciary obligation there being no principal_amount due there is no basis for penalties there being no petitioner warns respondent that it is a potentially serious offense to use the united_states postal service to attempt to coerce an alleged fiduciary to divert funds from a known beneficiary to an unknown beneficiary principal_amount due there is no basis for interest the substitute form sec_1040 are not subscribed by the secretary per sec_6020 petitioner will need to engage in a handwriting analysis during discovery to verify that this is not a machine-written signature but is rather the signature of the human being to be charged with the responsibility of verifying the alleged figures about the only way to cross-examine a computer is to have a complete printout of the human- readable source code of all modules used to produce these reports and statements additionally petitioner thanked the secretary but respectfully declined the secretary’s unsolicited and bad legal and accounting advice and asked to be placed on the no call list respondent filed a motion for summary_judgment on date on date we ordered petitioner to file a response to respondent’s motion on or before date petitioner has not filed a response and did not appear at the call of the instant case for trial on date in dallas texas whether the substitute form sec_1040 qualify as returns under sec_6020 for purposes of the sec_6651 failure to pay addition_to_tax is discussed below in regard to the secretary’s advice petitioner states the secretary’s proposed accounting_method form_1040 while applicable is not as complete or accurate as the accounting_method preferred by petitioner the commonly available form most competently applicable to the alleged obligation is form_1041 by applying more suitable accounting methods petitioner’s distribution amount if any is considerably less than that asserted by the collections agent by petitioner’s analysis the amount due is dollar_figure form_1041 is the u s income_tax return for estates and trusts discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 petitioner has not set forth specific facts showing a genuine issue of material fact exists petitioner ignored our order to file an answer to respondent’s motion and failed to appear at trial the petition contains nothing but nonsensical tax_protester arguments that are frivolous and we do not address petitioner’s arguments with somber reasoning and copious citations of precedent as to do so might suggest that petitioner’s arguments possess some degree of colorable merit see 737_f2d_1417 5th cir sec_6651 provides for an addition_to_tax in instances where there is a failure to pay the amount of tax shown on a return and it applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file valid returns for the years in issue and respondent prepared substitute returns pursuant to sec_6020 under sec_6651 a return prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining an addition_to_tax under a cabirac v commissioner supra pincite in 91_tc_926 we held that an unsubscribed form_1040 together with attached revenue agent’s reports which contained sufficient information to compute the tax_liability met the requirements for a sec_6020 return id pincite the record in the instant case contains unsubscribed form sec_1040 copies of the revenue agent’s reports from which petitioner’s tax_liability could be calculated and a form sec_6020 certification signed by carolyn levy respondent’s examination operation manager we find the substitute form sec_1040 meet the requirements of sec_6020 accordingly respondent is entitled to summary_judgment sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless although we will not impose a penalty on petitioner in this case we will take this opportunity to admonish petitioner that the court will consider imposing such a penalty should he return to the court and advance similar arguments in the future to reflect the foregoing an appropriate order and decision will be entered for respondent
